Case 2:16-cv-00498-SMG Document 107 Filed 05/24/19 Page 1 of 1 PageID #: 1872




Via CM/ECF                                      May 24, 2019
Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Worth v. CVS Pharmacy, Inc.,
              No. 2:16-cv-00498-SMG (E.D.N.Y.)

Dear Judge Gold,

        My firm, along with co-counsel, represent plaintiffs in the above-referenced action. I
write to update the Court on the timing for our filing of the Proposed Order Granting the Motion
for Preliminary Approval (“Proposed Order”).

        We had hoped to file the Proposed Order today but cannot as we have not yet received
information from the Claims Administrator regarding the timing of internet and publication
notice that will be included in the Proposed Order. We will file the Proposed Order once we
receive the information and anticipate it will be early next week.


                                                Respectfully submitted,



                                                Michael R. Reese


cc:    All counsel of record, via CM/ECF
